Exhibit 10.14

DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS

For the period April 2006 through March 2007, directors who are not employees of
State Street or the Bank received the following compensation:

·                                       Annual retainer—$65,000, payable at
their election in shares of the Registrant’s common stock or in cash;

·                                       Meeting fees—$1,500 for each Board and
committee meeting attended, payable in cash;

·                                       A deferred stock award in an amount
equal to $105,000 divided by the closing price of the stock on April 18, 2006
(together with additional stock amounts to reflect dividend and distribution
amounts paid during deferral);

·                                       An additional annual retainer for the
Lead Director of $25,000, payable in cash;

·                                       An additional annual retainer for the
Examining and Audit Committee Chair of $20,000, payable in cash;

·                                       An additional annual retainer for each
other Committee Chair of $10,000, payable in cash;

·                                       An additional annual retainer for each
member of the Examining and Audit Committee, other than the Chair, of $5,000,
payable in cash; and

·                                       A pro-rated annual retainer and deferred
stock award for any director who was elected to the Board after the 2006 Annual
Meeting.

For this period, three outside directors elected to receive their annual
retainers in cash, and all other outside directors elected to receive their
annual retainers in shares of common stock.  The directors could elect to defer
either 50% or 100% of fees and compensation payable during any calendar year
pursuant to the Registrant’s Deferred Compensation Plan for Directors (the
“Directors’ Plan”), until after the director leaves the Board or attains a
specified age. Under the Directors’ Plan, deferred cash amounts accrue interest
during deferral at a rate equal to the effective yield on 360-day Treasury
bills, and deferred stock amounts are adjusted to reflect dividend and
distribution amounts paid during deferral. Four directors elected to defer
compensation under the Directors’ Plan.


--------------------------------------------------------------------------------